


109 HR 4132 RH: Law Enforcement Cooperation Act of

U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 320
		109th CONGRESS
		2d Session
		H. R. 4132
		[Report No.
		  109–564]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 25, 2005
			Mr. Delahunt (for
			 himself and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the
			 Committee on the
			 Judiciary
		
		
			July 14, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 18, United States Code, to
		  provide penalties for officers and employees of the Federal Bureau of
		  Investigation who obtain knowledge of criminal conduct within the jurisdiction
		  of State and local prosecutors and fail to so inform those
		  prosecutors.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Law Enforcement Cooperation Act of
			 2005.
		2.F.B.I. failure to
			 inform State and local officials of crimes within their jurisdiction
			(a)In
			 generalChapter 73 (relating to obstruction of justice) of title
			 18, United States Code, is amended by adding at the end the following:
				
					1521.F.B.I. failure
				to inform State and local officials of crimes within their
				jurisdictionWhoever, being an
				officer or employee of the Federal Bureau of Investigation, obtains knowledge
				in the course of official duty pertaining to a crime of violence that violates
				the law of a State or other place within the United States, and knowingly fails
				promptly to so inform the chief law enforcement officer of the State or other
				place, and any local prosecuting official that officer or employee reasonably
				should know has jurisdiction over the matter, shall be fined under this title
				or imprisoned not more than 5 years, or both. It shall be the duty of such
				officer or employee promptly to notify the Attorney General that such officer
				or employee has provided information pursuant to this
				section.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1521. F.B.I. failure to inform State and
				local officials of crimes within their
				jurisdiction
					
					.
			
	
		1.Short
			 titleThis Act may be cited as
			 the Law Enforcement Cooperation Act of
			 2006.
		2.F.B.I. failure to inform
			 State and local officials of crimes within their jurisdiction
			(a)In
			 generalChapter 73 (relating to obstruction of justice) of title
			 18, United States Code, is amended by adding at the end the following:
				
					1521.F.B.I. failure
				to inform State and local officials of crimes within their
				jurisdiction
						(a)Failure to
				Inform State and Local OfficialsWhoever, being an officer or
				employee of the Federal Bureau of Investigation, obtains information that a
				confidential informant or other individual has committed a serious violent
				felony (as defined in section 3559 of title 18) in violation of State or local
				law and knowingly and intentionally fails to promptly inform the chief State
				law enforcement officer and local prosecuting official, shall be fined under
				this title or imprisoned not more than 5 years, or both.
						(b)Notification to
				the Attorney GeneralThe Federal Bureau of Investigation shall
				notify the Attorney General that such officer or employee has provided
				information pursuant to this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1521. F.B.I. failure to inform State and
				local officials of crimes within their
				jurisdiction.
					
					.
			
	
		July 14, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
